IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-10013
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALONZO RICHARD, also known as
Tony Sinclair,

                                      Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:92-CR-254-H
                        - - - - - - - - - -

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Alonzo Richard, federal prisoner # 23088-077, seeks leave to

proceed in forma pauperis (“IFP”) on appeal.     Richard has failed

to raise any nonfrivolous issues for appeal.     See United States

v. Boutwell, 896 F.2d 884, 889-90 (5th Cir. 1990)(one-judge

order).   Richard’s motion requesting concurrence form was

actually a successive 28 U.S.C. § 2255 motion which the district

court was without jurisdiction to consider without our

authorization.    Accordingly, Richard’s motion to proceed IFP on

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10013
                                 -2-

appeal is DENIED.   Because Richard’s appeal is frivolous, it is

DISMISSED.   See 5TH CIR. R. 42.2.   Richard’s motion to supplement

the record is DENIED.

     IFP MOTION DENIED; MOTION TO SUPPLEMENT RECORD DENIED;

APPEAL DISMISSED AS FRIVOLOUS.